Citation Nr: 1610246	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-48 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for status post (SP) onychotomy of the great toenails with bilateral healed scars and onychomycosis of the bilateral toenails.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from August 1980 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for SP onychotomy of the great toenails with bilateral healed scars and onychomycosis of the bilateral toenails and assigned an initial noncompensable disability rating. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 hearing in Washington, D.C. and a transcript thereof is on file.  

A December 2014 rating decision reopened and denied a claim for service connection for addiction (also claimed as substance abuse treatment).  That denial was confirmed and continued by a May 2015 rating decision.  The Veteran has not appealed those decisions.  

A November 2015 rating decision reopened and denied a claim for service connection for depression.  The Veteran has not appealed that decision.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

On official rating examination in September 2009 the Veteran reported that prolonged standing or walking caused pain.  The examiner, however, concluded that the disability caused no limitations as to her usual occupation or daily activity.

On official rating examination in October 2009 the Veteran reported, in part, that her service-connected disability caused pain when walking or standing for too long.  Sometimes she had to use a cane for proper balance due to her pain.  The examiner, however, concluded that the disability caused no limitations as to her usual occupation or daily activity.  

The Veteran did not attend an official examination scheduled for July 6, 2015.  

A November 2015 VA Substance Abuse Treatment Program clinical record in VBMS indicates that the Veteran had been admitted to the Hampton VA domiciliary in October 2015, with an anticipated release date in December 2015.  She worked part-time for the Richmond, VA Medical Center in the "Uniform Room" but was currently on leave without pay and, after leaving her husband, she was homeless.  Attempts were being made for her housing at the Safe Haven for Women in Richmond, Virginia.  

At the February 2016 Board hearing the Veteran testified that she now used a cane due to her service-connected disability of the toes.  Page 3 of that transcript.  Her balance was now affected and she had fallen on two occasions.  She had not reported for the last rating examination because she had not received notice of the examination due to having changed her residence several times.  Page 4.  She requested that another examination be scheduled, for which she would report.  Pages 5 and 6.  She testified that her left great toe, on which she had had surgery, was now bent, and she could not bend it.  Page 7.  She had had a bunion removed from that area.  Also, as to the 2nd toe of the left foot she had had surgery and was also unable to bend that toe.  After removal of the nails of her great toes, the nails had grown back.  She felt that there was now some extra growth underneath those nails.  Walking with shoes was very uncomfortable and it also caused her balance to be affected.  Page 7.  Thus, she now used a cane to aid in her balance.  Most of her problems were with her left foot.  She even had swelling, which had at least once affected her ankle.  Page 8.  She had fallen twice and while she was supposed to use a cane as an ambulatory aid at all times, she sometimes did not use it.  Page 8.  

Also, the Veteran's service representative argued that the noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7813, Dermatophytosis (which includes tinea pedis and tinea unguium of the nails) does not encompass all of the problems and functional impairment to which the Veteran testified.  Thus, it was requested that the Veteran be afforded an examination to evaluate the overall severity of the service-connected disability, to include the impairment in the Veteran's ambulation.  Page 9.  The Veteran testified that she had had her most recent surgery in about 2011.  Page 9.  She received all her treatment through the VA medical facility in Richmond, Virginia.  Page 10.  

In light of the Veteran's testimony that she did not receive notice of the July 2015 examination and the reasons she believed she did not receive such notice, the Board will afford her another opportunity to report for a VA examination.  See generally 38 C.F.R. § 3.655. 

Given the Veteran's testimony as to difficulty with balance and walking, she should be afforded not only a dermatology examination for rating purposes but also an orthopedic examination to verify and, if possible, determine the extent of any orthopedic impairment, e.g., as to balance and walking, due to her service-connected disability.  

In the Veteran's January 2010 Notice of Disagreement (NOD) she requested that her VA treatment records at the Richmond VA Medical Center be made part of the record.  

The Supplemental Statement of the Case (SSOC) in July 2015 noted that treatment records from the Hampton VA Medical Center from December 1997 to March 2005 and records of treatment at the Richmond VA Medical Center from December 2002 to January 2015 were on file.  However, these do not reflect treatment at a VA Podiatry clinic.  The Board notes that records from the Mountain Home VA Medical Center from June 2005 to November 2006 are on file, as are records from the Podiatry clinic of the Richmond VA Medical Center from March 2008 to January 2010.  

To ensure completeness, the appropriate steps should be taken to ensure that all records from the Podiatry clinic at the Richmond VA Medical Center since January 2010 are made a part of the record on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran and her representative that they may submit additional evidence in support of the appeal.  

They should be requested to identify, and provide appropriate releases for, any non-VA care providers who may possess new or additional evidence pertinent to the issue on appeal.  If she provides the necessary release, assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  

2.  Take the appropriate steps to obtain all records of treatment and evaluation at the Podiatry clinic in Richmond, Virginia, since January 2010 and associate them with the record on appeal.  

3.  Afford the Veteran a dermatology examination to determine the extent and severity of her service-connected disability affecting the toes and the nails of her feet.  

This should include findings as to the extent of involvement and any scarring, to include whether any scarring is unstable, adherent, deep or superficial, and the type of treatment required, e.g., systemic therapy, e.g., corticosteroids or other immunosuppressive drugs and the duration of any such treatment, or any topical treatment by non-corticosteroid drugs.  

All indicated tests and studies should be accomplished with all results made available to the examiner, and all clinical findings should be reported in detail.

4.  In light of the Veteran's testimony of limited motion of some of her toes, occasional loss of balance, and need for a cane as an ambulatory aid, the Veteran should be afforded a VA orthopedic examination to determine the current extent of any orthopedic impairment from the service-connected disability,.  

All indicated tests and studies should be accomplished with all results made available to the examiner, and all clinical findings should be reported in detail.

The examiner should be requested to comment upon the clinical findings and whether they confirm the Veteran's assertion that her disability of her toes causes limited motion of some of her toes, occasional loss of balance, and need for a cane as an ambulatory aid.  

5.  Then, the RO should review the record on appeal and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Then, readjudicate the issue on appeal.  

In particular, consideration should be given to adjudicating whether there is any functional impairment due to limited motion of some of her toes, occasional loss of balance, and need for a cane as an ambulatory aid.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue an SSOC and afford the Veteran and her representative an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

